Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
In [0045], “groups 500-13 ~ 500-14” should be --groups 500-13 ~ 500-16-- to be consistent with the drawings (see FIG. 1).
Appropriate correction is required.

Claim Objections
3.	Claims 1-12 are objected to because of the following informalities:  
In claim 1, line 7, “each first convolutional layer group” should be --each of the first convolutional layer groups-- to avoid the issue of indefiniteness.
In claim 1, line 10, “each second convolutional layer” should be --each of the second convolutional layers-- to avoid the issue of indefiniteness.
In claim 1, line 22, “each second convolutional layer group” should be --each of the second convolutional layer groups-- to avoid the issue of indefiniteness.
In claim 9, line 8, “an input image” should be --the input image-- to avoid creating another antecedent basis.
In claim 9, line 11, “each first convolutional layer group” should be --each of the first convolutional layer groups-- to avoid the issue of indefiniteness.
In claim 9, line 14, “each second convolutional layer” should be --each of the second convolutional layers-- to avoid the issue of indefiniteness.
In claim 9, line 27, “each second convolutional layer group” should be --each of the second convolutional layer groups-- to avoid the issue of indefiniteness.
In claim 11, line 7, “an input image” should be --the input image-- to avoid creating another antecedent basis.
In claim 11, line 10, “each first convolutional layer group” should be --each of the first convolutional layer groups-- to avoid the issue of indefiniteness.
In claim 11, line 13, “each second convolutional layer” should be --each of the second convolutional layers-- to avoid the issue of indefiniteness.
In claim 11, line 26, “each second convolutional layer group” should be --each of the second convolutional layer groups-- to avoid the issue of indefiniteness.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “the multiple first convolutional layer groups being connected to each other” in lines 3-4 and “each second convolutional layer being located between two first convolutional layer groups among the multiple first convolutional layer groups” in lines 10-11. First, “the multiple first convolutional layer groups being connected to each other” is interpreted that any one of the multiple first convolutional layer groups is connected to each of the rest of the multiple first convolutional layer groups. However, this conflicts with the limitation of “each second convolutional layer being located between two first convolutional layer groups among the multiple first convolutional layer groups,” because the two first convolutional layer groups has a second convolutional layer in between and thus are not connected to each other (see also FIG. 1). This makes the claim unclear as to how the multiple first convolutional layer groups are connected among themselves. 
	For examination purpose, the limitation at issue in lines 3-4 is assumed to be --the multiple first convolutional layer groups being connected in series 

	Further regarding claim 1, it recites “one of the at least two third convolutional layers in second convolutional layer groups connected to each other, among the multiple second convolutional layer groups other than the at least two second convolutional layer groups, use dilate convolution” in lines 23-25. It appears that the above limitation can indicate: 1) one of the at least two third convolutional layers in second convolutional layer groups is connected to each other using dilate convolution; or 2) one of the at least two third convolutional layers, in second convolutional layer groups connected to each other among the multiple second convolutional layer groups other than the at least two second convolutional layer groups, is using dilate convolution. This makes it unclear what the proper interpretation is. 
	For examination purpose, the limitation at issue in lines 23-25 is assumed to be --one of the at least two third convolutional layers, in second convolutional layer groups connected to each other[[,]] among the multiple second convolutional layer groups other than the at least two second convolutional layer groups, using dilate convolution--.

	Regarding claim 9, it recites “the multiple first convolutional layer groups being connected to each other” in lines 7-8. It has the same issue as in claim 1. For examination purpose, the limitation at issue in line 7-8 is assumed to be --the multiple first convolutional layer groups being connected to in series 

	Further regarding claim 9, it recites “one of the at least two third convolutional layers in second convolutional layer groups connected to each other, among the multiple second convolutional layer groups other than the at least two second convolutional layer groups, use dilate convolution” in lines 28-30. It has the same issue as in claim 1. For examination purpose, it is assumed to be --one of the at least two third convolutional layers, in second convolutional layer groups connected to each other[[,]] among the multiple second convolutional layer groups other than the at least two second convolutional layer groups, using dilate convolution--.

	Regarding claim 11, it recites “the multiple first convolutional layer groups being connected to each other” in lines 6-7. It has the same issue as in claim 1. For examination purpose, the limitation at issue in line 6-7 is assumed to be --the multiple first convolutional layer groups being connected to in series 

	Further regarding claim 11, it recites “one of the at least two third convolutional layers in second convolutional layer groups connected to each other, among the multiple second convolutional layer groups other than the at least two second convolutional layer groups, use dilate convolution” in lines 27-29. It has the same issue as in claim 1. For examination purpose, it is assumed to be --one of the at least two third convolutional layers, in second convolutional layer groups connected to each other[[,]] among the multiple second convolutional layer groups other than the at least two second convolutional layer groups, using dilate convolution--.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Notes
5.	Claims 1, 9, and 11 distinguish over the closest prior art of record as discussed below.
	The closest prior art of record fails to teach or suggest the features (claim 1 as a representative claim): “at least two second convolutional layer groups among the multiple second convolutional layer groups not being connected to each other, and the at least two second convolutional layer groups being connected to at least two first convolution layer groups among the first convolutional layer groups, one of the at least two second convolutional layer groups being connected to another second convolutional layer group other than the at least two second convolutional layer groups among the multiple second convolutions layer groups, and each second convolutional layer group comprising at least two third convolutional layers, one of the at least two third convolutional layers in second convolutional layer groups connected to each other, among the multiple second convolutional layer groups other than the at least two second convolutional layer groups, use dilate convolution,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Liu et al. (“SSD: Single Shot MultiBox Detector” arXiv:1512.02325v5 [cs.CV] 29 Dec 2016) teaches a method for detecting objects in images using a single deep neural network, involving adding convolutional feature layers to the end of a truncated base network. These layers decrease in size progressively and allow predictions of detections at multiple scales. The convolutional model for predicting detections is different for each feature layer. Each added feature layer produce a fixed set of detection predictions using a set of convolutional filters.
	Jogin et al. (“Feature Extraction using Convolution Neural Networks (CNN) and Deep Learning” 2018 3rd IEEE International Conference on Recent Trends in Electronics, Information & Communication Technology) teaches feature extraction using convolutional neural networks and deep learning, involving convolutional neural networks multiple (Conv2D -- ReLu – Maxpooling) layers.
	Sapijaszko et al. (“An Overview of Recent Convolutional Neural Network Algorithms for Image Recognition” 2018 IEEE) discusses and compares different convolutional network architectures for feature extraction.
	Miao et al. (US 20200410273 A1) teaches a target detection method, involving a predetermined neural network including a basic network, a dilated convolutional network, and an output network. The basic network includes a primary feature extraction network, a first residual network, a second residual network, and a third residual network that are connected sequentially. The primary feature extraction network includes a common 3×3 convolutional layer and a 3×3 max pooling layer that are connected sequentially. The first residual network includes one downsampling module and three first residual blocks that are connected sequentially. The second residual network includes one downsampling module and seven first residual blocks that are connected sequentially. The third residual network includes one downsampling module and three first residual blocks that are connected sequentially. The dilated convolutional network includes three second residual blocks that are connected sequentially.
	LEE et al. (US 20200272863 A1) teaches a method for a fast object detection, involving a single-stage scheme including a base network, additional layers for receiving outputs of the base network, and two or more detection layers for receiving outputs of the additional layers and the outputs of the base network.
	None of the closest prior art of record, singly or in combination, teaches or suggests the above indicated features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857